Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 28-48 are pending in this application, which is a 371 of PCT/FR2017/052655.
	
Election/Restrictions
Applicant’s election without traverse of claims 28-33, 48 in the reply filed on 03/21/2022 is acknowledged.
	Claims 34-47 are withdrawn from consideration as being directed to a nonelected invention.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.



The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	It is noted that the claimed invention is directed solely to a method.  The examiner suggests amending the title to reflect same.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-33, 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 28 lines 2-3, from which claims 29-33, the term “the method of chemical vapor deposition …” lacks antecedent basis.

	In claim 33, the terms “the precursor of bis(arene) type comprising vanadium”, “the precursor of bis(arene) type comprising niobium”, and “the precursor of bis(arene) type comprising the addition element M” lack antecedent basis.
	Claim 48 is confusing as it depends on withdrawn claim 34.  Appropriate correction is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 28-29, 33, 48 are rejected under 35 U.S.C. 103 as being unpatentable over JP 59-40195 in view of Maury et al. (2009/0324822) and Mazzoccoli et al. (2015/0348652).
	JP’195 discloses a nuclear fuel element with a cladding pipe lined with a metal protective layer of chromium for improved reliability (title, abstract).  However, the reference fails to teach the appropriate substrate and how the chromium is applied.
Mazzoccoli teaches of depositing a protective coating layer including chromium-containing layers on zirconium alloy for nuclear power applications (title).  Specifically, the fuel rod cladding for a nuclear water reactor is made of Zr alloy.  Maury teaches a method for depositing hard coatings (title) in which a hard metallic chrome coating is deposited on a metallic substrate by direct liquid injection chemical vapor deposition (DLI-CVD) using an organometallic precursor (abstract, 0010).  Specifically, a solution containing an oxygen depleted solvent using hydrocarbon is used (abstract, 0011).  The precursor can be bis(benzene)chromium at a temperature of 350oC (0026) and the solution can also contain carbide (0027), the latter meeting the claimed limitation of a carbon inhibitor.  It would have been obvious to use Maury’s DLI-CVD method to apply the chromium coating on a Zr alloy with the expectation of success because Mazzoccoli teaches of applying a chromium coating on Zr alloys and Maury teaches of depositing chromium coatings by DLI-CVD.
	With respect to pressure, Maury teaches using atmospheric pressure and reduced pressure (0021).  To utilize the claimed pressure would have been obvious in the absence of a showing of unexpected results.
	Regarding claim 29, Mazzoccoli teaches an intermediate layer of elemental metals and combinations thereof (0033-0034).
Regarding claim 33, Maury teaches a precursor of bis(benzene)chromium (0026).
Regarding claim 48, Maury teaches of protecting against oxidation (0001).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over JP 59-40195 in view of Maury et al. (2009/0324822) and Mazzoccoli et al. (2015/0348652) and further in view of Lee et al. (2014/0205054).  The combination of JP’195/Maury/Mazzoccoli fails to teach nitridation.
Lee teaches a nuclear fuel rod coated with a protective coating layer (title) in which nitridation is used to form the protective coating layer (0022).  To utilize nitridation in the combination would have been obvious with the expectation of success because Lee teaches of forming a protective coating layer by nitridation.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over JP 59-40195 in view of Maury et al. (2009/0324822) and Mazzoccoli et al. (2015/0348652) and further in view of Youchison et al. (7,666,463).  The combination of JP’195/Maury/Mazzoccoli fails to teach silicon carbide.
Youchison teaches a method for manufacturing fuel elements for nuclear reactors (title) in which silicon carbide is deposited by CVD for thermal protection (col.2 lines 12-67).  It would have been obvious to utilize silicon carbide in the combination with the expectation of success because Youchison teaches of using silicon carbide for protection.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over JP 59-40195 in view of Maury et al. (2009/0324822) and Mazzoccoli et al. (2015/0348652) and further in view of Konyashin et al. (2011/0212825).  The combination of JP’195/Maury/Mazzoccoli fails to teach silicon carbonitride.
Konyashin teaches a method for depositing a hard metal (abstract) for use in the nuclear industry (0005) in which carbonitrides are use as protective coatings (0019).  It would have been .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.





Claims 28-33, 48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of copending Application No. 16/337662 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the elimination of a specific crystallographic structure is an obvious variation.
Schuster teaches a process for manufacturing a nuclear component via the method of chemical vapor deposition of an organometallic compound by direct liquid injection (DLI-MOCVD), the nuclear component comprising: i) a support containing a substrate based on a metal chosen from zirconium, titanium, vanadium, molybdenum or base alloys thereof (1), the substrate (1) being coated or not with an interposed layer (3) placed between the substrate (1) and at least one protective layer (2); ii) said at least one protective layer (2) coating said support and composed of a protective material comprising chromium which is a partially metastable chromium comprising a stable chromium crystalline phase comprising chromium of centered cubic crystallographic structure according to the Im-3m space group and a metastable chromium crystalline phase comprising chromium of centered cubic crystallographic structure according to the Pm-3n space group; the process comprising the following successive steps: a) vaporizing a mother solution containing a hydrocarbon-based solvent free of oxygen atoms, a precursor of bis(arene) type comprising chromium; and containing, where appropriate, an additional precursor, a carbon incorporation inhibitor or a mixture thereof; the precursors having a decomposition temperature comprised between 300.degree. C. and 450.degree. C.; b) in a chemical vapor deposition reactor in which is located said support to be covered and the atmosphere of which is at a deposition temperature comprised between 300.degree. C. and 600.degree. C. and at a deposition pressure comprised between 13 Pa and 7000 Pa; introducing .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 28-33, 48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of copending Application No. 16/337647 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the addition of other chromium materials is an obvious variation.
Schuster teaches a process for manufacturing a nuclear component via the method of chemical vapor deposition of an organometallic compound by direct liquid injection (DLI-MOCVD), the nuclear component comprising: i) a support containing a substrate based on a metal chosen from zirconium, titanium, vanadium, molybdenum or base alloys thereof (1), the substrate (1) being coated or not with an interposed layer (3) placed between the substrate (I)and at least one protective layer (2); ii) said at least one protective layer (2) coating said support and composed of a protective material comprising chromium which is an amorphous chromium carbide; the process comprising the following successive steps: a) vaporizing a mother solution containing a hydrocarbon-based solvent free of oxygen atoms, a precursor of bis(arene) type comprising chromium; and containing, where appropriate, an additional precursor; the precursors having a decomposition temperature comprised between 300.degree. C. and 600.degree. C.; b) in a chemical vapor deposition reactor in which is located said support to be covered and the .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 28-33, 48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of copending Application No. 16/337680 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the elimination of a metastable phase is an obvious variation.
Schuster teaches a process for manufacturing a nuclear component via the method of chemical vapor deposition of an organometallic compound by direct liquid injection (DLI-MOCVD), the nuclear component comprising: i) a support containing a substrate comprising a metallic material and a ceramic material (1), the substrate (1) being coated or not with an interposed layer (3) placed between the substrate (1) and at least one protective layer (2); ii) said at least one protective layer (2) coating said support and composed of a protective material comprising chromium chosen from. a partially metastable chromium comprising a stable chromium crystalline phase and a metastable chromium crystalline phase, an amorphous chromium carbide, a chromium alloy, a carbide of a chromium alloy, a chromium nitride, a chromium carbonitride, a mixed chromium silicon carbide, a mixed chromium silicon nitride, a .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 28-33, 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,142,822.  Although the claims at issue are not identical, they are not patentably distinct from each other because the elimination of a feed tank is an obvious variation.
	Schuster teaches a process for the deposition on a substrate of a protective coating composed of one or more layers, at least one being a protective layer comprising a transition metal M in the form of at least one protective material selected from the group consisting of a carbide, an alloy and a metal in native or virtually pure form, the deposition process being a .

Claims 28-33, 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,811,146.  Although the claims at issue are not identical, they are not patentably distinct from each other because the addition of other chromium materials is an obvious variation.
Schuster teaches a process for manufacturing a nuclear component via the method of chemical vapor deposition of an organometallic compound by direct liquid injection (DLI-MOCVD), the nuclear component chosen from a nuclear fuel cladding, a spacer grid, a guide tube, a plate fuel or an absorber rod, comprising: i) a support containing a substrate based on a metal chosen from zirconium, titanium, vanadium, molybdenum or base alloys thereof (1) and at least one protective layer (2); ii) said at least one protective layer (2) coating said support and composed of a protective material comprising chromium which is an amorphous chromium carbide; the process comprising the following successive steps: a) vaporizing a mother solution containing a hydrocarbon-based solvent free of oxygen atoms; and a precursor of bis(arene) type comprising chromium, the precursor having a decomposition temperature comprised between 300.degree. C. and 600.degree. C.; b) in a chemical vapor deposition reactor in which is located said support to be covered and the atmosphere of which is at a deposition temperature comprised between 300.degree. C. and 500.degree. C. and at a deposition pressure comprised between 13 Pa and 7000 Pa; introducing the mother solution vaporized in step a), which brings about the deposition of said at least one protective layer (2) on said support. (claim 1), which is similar to pending claim 28.  To specify other chromium materials such as chromium alloys would have been obvious because chromium materials have already been claimed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417. The examiner can normally be reached M-F 7-7 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        03/24/2022